Citation Nr: 0508476	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  04-17 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right knee disability.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left knee disability.  

3.  Entitlement to an effective date earlier than December 4, 
2002 for the grant of increased compensation for the service-
connected left and right knee disability.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from November 1976 to 
November 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

By September 2003 rating decision, the RO assigned an 
increased rating for each of the service-connected knee 
disabilities.  Although each increase represents a grant of 
benefits, a decision awarding a higher rating, but less that 
the maximum available benefit does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in September 2004.  

The veteran apparently is claiming a total compensation 
rating based on individual unemployability (TDIU).  As the 
matter has not been procedurally developed for appellate 
review, the Board is referring it to the RO for initial 
adjudication.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The issues of an increased rating for the service-connected 
right knee disability and the left knee disability are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is shown to have initially claimed increased 
compensation for the service-connected knee disability on 
November 30, 2001.  

2.  It was factually ascertainable that an increase in the 
right and left knee disability took place on November 30, 
2001.  


CONCLUSIONS OF LAW

1.  November 30, 2001, the date of the still pending claim 
for increase, is the earliest effective date for the grant of 
increased compensation for the service-connected right knee 
disability.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.157, 3.400 (2004).  

2.  November 30, 2001, the date of the still pending claim 
for increase, is the earliest date for the grant of increased 
compensation for the service-connected left knee disability.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
the issues.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
the undersigned.  

Further, by a June 2003 letter and March 2004 Statement of 
the Case, he and his representative have been notified of the 
evidence needed to establish the benefits sought, and via 
these documents he has been advised regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  

To the extent that action taken hereinbelow is favorable to 
the veteran, further discussion of VCAA is not required at 
this time.  


Factual Background 

By July 1979 rating decision, the RO granted service 
connection for chondromalacia of the right knee and the left 
knee.  The RO assigned a no percent evaluation to each 
disability effective on November 15, 1978, the day after 
discharge from service.  

By December 1980 rating decision, the RO denied increased 
ratings for the service-connected bilateral knee disability.  
The veteran was sent notice of the RO's determination in 
January 1981.  

On November 30, 2001, the RO received the veteran's claimed 
an increased rating for his knee disability.  

On October 22, 2002 VA orthopedic examination, the veteran's 
knee range of motion was from 0 to 130 degrees with no 
laxity.  The bilateral knee contour was normal.  

The X-ray studies revealed no evidence of significant 
degenerative arthritis.  The radiologist noted prominent 
medial tibial spines bilaterally.  The examiner diagnosed 
"knee strains with range of motion."  

On December 4, 2002 the veteran again claimed of an increased 
rating for his knee disability  

By January 2003 rating decision, the RO denied compensable 
evaluations for the veteran's bilateral knee disabilities.  

On July 2003 VA orthopedic examination, the veteran 
complained of chronic knee pain.  He denied using a brace on 
either knee.  On examination, the examiner noted tenderness 
of the knees.  His maximum extension was from 10 degrees, and 
maximum flexion was to 110 degrees.  

The examiner diagnosed bilateral knee strains.  X-ray studies 
were normal.  There was no evidence of fatigability or 
incoordination due to the veteran's bilateral knee condition.  

By September 2003 rating decision, the RO assigned 10 percent 
evaluation for each of service-connected knee disability, 
effective on December 4, 2002.  

At his September 2004 hearing, the veteran testified that he 
filed a claim for increase on November 30, 2001 at the VA 
Medical Center (MC) in Queens, New York City, where he was 
receiving treatment at the time.  

The veteran indicated that he had received letters from VA 
indicating that it was working on his claim.  He stated that 
he recalled filing another such claim on December 4, 2002.  

According to the veteran, a representative told him to file 
the latter.  The veteran indicated that he told this 
representative that he had already filed a claim for increase 
but that this representative asked him to complete the claims 
form regardless.  

The veteran asserted in this regard that he first began to 
notice an increase in his service-connected knee disability 
beginning in November 2001.  


Law and Regulations 

Disability evaluations are determined by the application of a 
schedule of ratings. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  
Separate Diagnostic Codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  


Effective Dates

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2004).  


Analysis

The medical record is silent with respect to the service-
connected disability knee between January 1981, when the RO 
notified the veteran that it would not grant an increased 
rating, and October 22, 2002, the date of the first medical 
evidence regarding the knees.  

The veteran's knees were examined by VA on October 22, 2002.  
However, the veteran indicated at his recent hearing that he 
had begun to notice a worsening of the disability in November 
2001 when he report filing a claim at a VAMC.  

As such, the Board finds that an increase in the service-
connected disabilities of the knees was apparent beginning on 
November 30, 2001 when he is shown to have filed his claim 
for increase.  See 38 U.S.C.A. § 5107; Gilbert, supra.  

The effective date in this case cannot be earlier than the 
date upon which it is first factually ascertainable that an 
increase in disability arose.  As such, November 30, 2001, 
the date on which the veteran filed his claim that the Board 
finds to be still pending, is the earliest effective date 
that can be assigned to the grant of increased compensation 
for each service-connected knee disability.  38 C.F.R. 
§ 3.400(o).  

Any misunderstanding regarding the timing of the veteran's 
claim is possibly attributable to the fact that he is no 
longer living in Queens and that his case is now handled by 
the Philadelphia RO.  

In any event, the veteran did not wish to refile a claim in 
December 2002.  He merely desired to contest the January 2003 
denial of increase.  

The Board, therefore, considers the December 2002 
communication with VA to be a Notice of Disagreement, and 
November 30, 2001 as the date of claim.  See generally 
38 C.F.R. §§ 20.200, 20.201, 20.2202, 20.302 (2004) 
(detailing the procedures for appealing unfavorable RO 
determinations).  See also 38 U.S.C.A. § 5107; Gilbert, 
supra.  



ORDER

An effective date of November 30, 2001 for the grant of 
increased compensation for the service-connected right knee 
disability is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An effective date of November 30, 2001 for the grant of 
increased compensation for the service-connected left knee 
disability is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



REMAND

The RO must send the veteran VCAA notice regarding his claim 
for increased rating for his service-connected knee right and 
left knee disabilities.  This notice must include details 
regarding the veteran's and VA's respective responsibilities 
as to obtaining and furnishing relevant evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Of course, the veteran 
should be apprised of his right to a one-year response 
period.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, (Fed. Cir. 2003).  

Next, at his hearing, the veteran indicated that he was 
receiving Social Security disability benefits.  The RO must 
obtain related records from the Social Security 
Administration (SSA).  

Finally, at his September 2004 hearing, the veteran testified 
about bilateral knee symptomatology that appears far more 
severe than that reflected on July 2003 VA orthopedic 
examination.  As such, a VA orthopedic examination must be 
scheduled in order to assess the severity of the veteran's 
right and left knee disabilities.  

The examiner must list and describe all symptoms of right and 
left knee disability to include bilateral knee range of 
motion and comment upon whether functional loss due to pain 
and weakness causes additional disability beyond that 
reflected on range of motion measurement.  

The examiner should also discuss findings with respect to 
weakened movement, excess fatigability and incoordination.  

Accordingly, the case is REMANDED for the following 
development:  

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108- 
183, 117 Stat. 2651 (Dec. 16, 2003).  The 
RO must include in the letter information 
regarding the veteran's and VA's 
respective responsibilities as to 
obtaining relevant evidence and the 
veteran's right to a one-year response 
period.  

2.  The RO should obtain from SSA records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

3.  The RO should schedule a VA 
examination to determine the severity of 
the service-connected bilateral knee 
disability.  All symptoms and 
manifestations must be reported in 
detail.  With respect to range of motion, 
the examiner should comment upon whether 
functional loss due to pain and weakness 
causes additional disability beyond that 
reflected on range of motion 
measurements.  The examiner should also 
discuss findings with respect to weakened 
movement, excess fatigability and 
incoordination.  The claims folder should 
be made available to the examiner for 
review before the examination, and the 
examiner should describe the records upon 
he or she relied.  A rationale for all 
conclusions must be provided.  

4.  The RO should inform the veteran that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2004).  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, this matter should be returned to the Board for 
the purpose of appellate disposition, if indicated.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


